Order filed March 26, 2020




                                     In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00074-CV
                                  ____________

                      JACQUELINE JOHNSON, Appellant

                                        V.

                THE ORCHARD AT WESTCHASE, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1146415

                                   ORDER

      Appellant’s brief was due February 28, 2020. No brief or motion for extension
of time has been filed. Unless appellant files a brief with this court on or before
April 25, 2020, the court will dismiss the appeal for want of prosecution. See Tex.
R. App. P. 42.3(b).

                                      PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.